PER CURIAM.
We affirm the trial court’s denial of a petition for injunction against domestic violence which was filed by the mother, on behalf of the parties’ child, against the father, who was her former husband. The trial court acknowledged that the child was suffering from emotional problems which could have resulted from the behavior of the father, but found insufficient evidence that the child was a victim or was in imminent danger of becoming a victim of domestic violence as required by section 741.30(6)(a), Florida Statutes (2005). This proceeding does not, of course, preclude the mother from seeking other remedies through modification or a dependency proceeding as to the father.

Affirmed.

WARNER, KLEIN and HAZOURI, JJ., concur.